Exhibit 99.1 News Release For immediate release Calgary, Alberta August 11, 2010 TSX: OPC OPTI Canada Announces Pricing of First Lien Senior Secured Notes OPTI Canada Inc. (“OPTI” or the “Company”) announced today that is has entered into a definitive agreement to issue and sell US$100 million face value of 9.0% First Lien Senior Secured Notes due December 15, 2012 (the “new 2012 Notes”) and US$300 million face value of 9.75% First Lien Senior Secured Notes due August 15, 2013 (the “2013 Notes”). The new 2012 Notes are being offered as additional notes under an indenture pursuant to which OPTI issued US$425 million aggregate principal amount of 9% First Lien Senior Secured Notes, due December 15, 2012, on November 20, 2009 (the “existing 2012 Notes” and, together with the new 2012 Notes, the “2012 Notes”). The new 2012 Notes and 2013 Notes are being offered at a price of 99.5% and 96.5% respectively, resulting in a yield to maturity of approximately 9.2% and 11.2% respectively. The new 2012 Notes and 2013 Notes have been resold through a syndicate of investment banks to certain institutional investors pursuant to applicable securities law exemptions. The closing of the new 2012 Notes and 2013 Notes financing is anticipated to occur August 20, 2010 and is subject to the finalization of definitive documentation and other customary closing conditions. Using the August 11, 2010 Bank of Canada noon exchange rate of US$0.956 C$1.00, the net proceeds to OPTI from the sale of the Notes will be approximately C$395 million, after deducting certain fees and expenses related to the offering transactions and adjusting for the offering prices noted above. The purpose of the private offerings is to maintain sufficient liquidity through the ramp-up period of the Long Lake Project and to allow the Company to continue with its previously announced review of strategic alternatives. The net proceeds will be used to repay outstanding borrowings of C$50 million under our revolving credit facility, to fund an interest escrow account of approximately US$87 million relating to the 2013 Notes (as required by the 2012 Notes Indenture), and for general corporate purposes. Moody’s Investor Service (Moody’s) has affirmed a B2 rating on the 2012 Notes. Standard and Poor’s (S&P) has lowered the issue-level rating on the existing 2012 Notes to a B rating and has assigned the new 2012 Notes a B rating. Moody’s and S&P have rated the 2013 Notes as B3 and B, respectively. ABOUT OPTI OPTI Canada Inc. is a Calgary, Alberta-based company focused on developing major oil sands projects in Canada using our proprietary OrCrude™ process. Our first project, Phase 1 of Long Lake, plans for 72,000 barrels per day (on a 100 percent basis) of SAGD (steam assisted gravity drainage) oil production integrated with an upgrading facility. The Upgrader uses the OrCrude™ process combined with commercially available hydrocracking and gasification. Through gasification, this configuration substantially reduces the exposure to and the need to purchase natural gas. On a 100 percent basis, the Project is expected to produce 58,500 bbl/d of products, primarily 39 degree API Premium Sweet Crude (PSC™) with low sulphur content, making it a highly desirable refinery feedstock. Due to its premium characteristics, we expect PSC™ to sell at a price similar to West Texas Intermediate (WTI) crude oil. The Long Lake Project is a joint venture between OPTI and Nexen Inc. (Nexen). OPTI holds a 35 percent working interest in the joint venture. Nexen is the sole operator of the Project. OPTI's common shares trade on the Toronto Stock Exchange under the symbol OPC. This press release is not an offer of securities for sale in the United States.
